Title: From George Washington to Robert Dinwiddie, 30 May 1757
From: Washington, George
To: Dinwiddie, Robert



To Governor DinwiddieHonble Sir,
[Fort Loudoun] May 30th 1757

The Indians are so dissatisfied at Mr Atkins’ delay, that I am obliged to send this Express to beg the favor of your Honor to hurry him up immediately, or to give Orders in what manner the Present shou’d be disposed of, which arrived here two days ago from Mr Donald. If one or the other of these is not done, and in a very short time too; it will not be in my power to prevent their going off full of resentment!
They complain in very opprobious language of the treatment they have received; of there being referred from one to another for the Presents, which ought, according to promise, to have been ready before they left their nation: And, in short, recapitulate a great number of grievances which they say have arisen from the perfidy of our promises.
It is disagreeable to me to repeat this subject to your Honor; but it is necessary you shou’d be informed of the disposition of these people: and it is for this reason only that I mention it in the terms they express themselves to me.
The Indians not being under one direction, is the cause of great expence to the Country; & has other pernicious tendencies. For, as we are strangers to the only proper method of managing them; and all of us being desirous of pleasing them, as knowing their importance—they have been very much indulged, to little purpose. which will ever be the case while they are left to the management of different people.
I therefore beg leave to recommend (not from an inclination to dictate, much less from a disposition to intermeddle, but with due submission) that some person of good sense and probity,

with a tolerable share of the knowledge of their customs, be appointed to transact, under your Honors direction, or that of the southern agent, the Indian Affairs of this Colony, of every kind whatever—That a Stock of Goods, suitably chosen, be put into his hand; and that he may have power to reward them occasionally as their services require: Pay them for scalps; provide them with Provisions, arms, clothing, &c.
It appears in a very clear light to me Sir, that, unless something of this sort is done, the Country will be involved in insuperable expence, immense difficulties, and no advantage meanwhile will accrue from the Indians. An Indian will never forget a promise made to him: They are naturally suspicious, and, if they meet with delays, or disappointment, in their expectations; will scarcely ever be reconciled. For which reason, nothing ought ever to be promised but what is performed; and one only person be empowered to do either. If your Honor shou’d think this an advisable measure, and be inclined to carry it into execution, I wou’d beg leave to recommend Mr Gist as the most proper person I am acquainted with to conduct the Business. He knows but little of their language it is true; but is well acquainted with their manners and customs—especially of the southern indians. And, for his honesty & zeal I think I dare vouch.
It is also advisable that such a person shou’d be appointed, if it were for no other purpose than to receive, examine, and pay off the innumerable accounts that have arisen to the Country on account of these Indians. I have been presented with numbers of them myself, and have promised the people to represent their case to Your Honor, that you may direct in what manner they are to apply for their money. Many of those accompts are for provisions, &c. as they have marched along: while others are for presents &c. and certified (principally) by Colo. Stephen and some other Officers.
Capt. Bullen has proposed a scheme to Capt. Gist, for bringing in the Creek & Cherokee Indians: and I have desired them to communicate it to your Honor. If this cou’d be effected so as to have them here at a time when a body of troops was marching for Fort Du Quesne; it wou’d be a propitious circumstance and worthy of Bullen: whom I beg leave to recommend to your

Honor as deserving particular encouragement for his endeavours to save the Country. He has spent more of his things to inspirit his own people, as well as £10 cash in bringing them in.
Colo. Stanwix has sent to this place, and taken away 100 Barrels of gun-powder; three ton of musket-ball, 100 of 6 lb. round-shot, and 12,000 musket-flints.
I fear, Sir, it will not be in my power to move the Troops from their present posts ’till the money arrives; as they are so involved in debt, and so much arrears due to them.
The works at Fort Loudoun go on so slowly with the small number of men now employed, that I despair of getting them finished in time. I am Your Honor’s &c.

G:W.

